Citation Nr: 1126471	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified during a hearing before the undersigned at the St. Petersburg, Florida RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is currently service connected for degenerative joint disease of the lumbosacral spine, rated as 60 percent disabling.

2.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.1, 4.3, 4.15, 4.16 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for degenerative joint disease of the lumbosacral spine, rated as 60 percent disabling.  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.    

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence of record shows that the Veteran's service-connected disability makes employment in most, if not all, positions extremely difficult.  A July 2008 VA examination report shows that the Veteran is prescribed methadone and tramadol to treat his degenerative joint disease of the lumbosacral spine.  The examiner noted that there is a history of fatigue, decreased motion, stiffness, weakness and pain of the lower back.  The Veteran reported having severe constant daily pain with radiation of sharp pain to the posterior aspect of the right leg.  The examination also reveals that that the Veteran has severe weekly flare-ups of symptoms of the spine that last from three to seven days precipitated by any physical activity.  Rest and tramadol alleviate his flare-ups.  During a flare-up the Veteran's right leg gives out more and he has more limitation of motion.  The Veteran uses a back brace and he is able to walk about a quarter of a mile.  His posture is stooped and he has an antalgic gait.  There is also evidence of lumbar lordosis.  Objective abnormaliites of the lumbar spine include spasm, guarding, pain with motion and tenderness, which are severe enough to be responsible for the Veteran's abnormal gait and spinal contour.  The examiner determined the Veteran's degenerative joint disease of the lumbosacral spine prevents the Veteran from engaging in exercise, sports and recreation.  His disability also has a severe affect on chores, shopping and traveling.  The examination report reveals that the Veteran's usual occupation was a business owner in construction and he retired in 1998 due to medical problems associated with low back pain.  Unfortunately, the examiner did not address the effects the Veteran's service-connected lumbosacral spine disability has on employment or his ability to obtain and maintain employment.  

During the January 2011 Board hearing, the Veteran testified that he was self-employed as a carpet cleaner and he stopped working due to his low back disability.  He indicated that his back is "extremely painful 24/7."  The Veteran testified that he is unable to operate a vehicle or equipment due to his pain medication, which causes the Veteran to be dizzy and have blurred vision.  His neighbor testified that he assists the Veteran around his property due his back.  The claims file also reveals the Veteran's symptoms of degenerative joint disease of the lumbosacral spine make it difficult, if not impossible, for the Veteran to sit for long periods of time to complete office tasks.  

As the overall evidence of record suggests that the Veteran would have difficulty with physical or sedentary occupations due symptoms of his service-connected degenerative joint disease of the lumbosacral spine, the Board has determined the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted for the entire appeals period.     

 
ORDER

Entitlement to a TDIU is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


